Citation Nr: 0418659	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  96-47 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for disability manifested 
by hematuria.  


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 11, 1969, to August 
14, 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  At 
that time, the RO&IC determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for hematuria.  The veteran 
appealed to the Board, and in a decision dated in October 
1998, the Board concluded that new and material evidence had 
not been presented to reopen the previously denied service 
connection claim.  

The veteran appealed the October 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in June 2000, the Court vacated the Board's 
October 1998 decision and remanded the matter to the Board 
for further proceedings consistent with the Court's Order.  
In December 2000, the Board determined that new and material 
evidence had been presented to reopen the claim for service 
connection for disability manifested by hematuria and 
remanded the matter to the RO&IC for additional development.  
The RO&IC returned the case to the Board in March 2002.  In a 
decision dated in June 2002, the Board denied service 
connection for hematuria.  

The veteran appealed the June 2002 Board decision to the 
Court.  In an order dated in February 2003 the Court vacated 
the June 2002 Board decision and remanded the matter to the 
Board on the basis that the June 2002 Board decision did not 
present sufficient reasons or bases to support its conclusion 
that VA provided adequate notice of the information and 
evidence necessary to substantiate the veteran's claim 
pursuant to 38 U.S.C. § 5103(a) as amended by the Veterans 
Claims Assistance act of 2000 (VCAA).  The Order remanded the 
matter for readjudication consistent with a joint motion of 
the parties.  The Joint Motion for Remand and to Stay 
Proceedings (Joint Motion) directs that it be determined that 
VA has fulfilled the requirements of notifying the veteran of 
the information and evidence necessary to substantiate his 
claim and that the notice indicate which portion of any such 
information or evidence is to be provided by the veteran and 
which portion must be provided by VA.  See 38 C.F.R. § 3.159 
(2003); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, in the Joint Motion it was stated that the 
December 2000 Board decision, an April 2001 letter to the 
veteran from the RO, a January 2002 supplemental statement of 
the case and October 1998 Board decision did not fulfill the 
requirements that VA notify the veteran of the information 
and evidence necessary to substantiate his claim and that 
such notice must indicate which portion of any such 
information or evidence is to be provided by the veteran and 
which portion must be provided by VA.  See Joint Motion for 
Remand and to Stay Proceedings, pp 2-5.  

The Board remanded the case to the RO&IC in September 2003, 
and it is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and notified him of what 
evidence he should provide and what evidence VA would obtain.  

2.  Hematuria clearly and unmistakably existed prior to the 
veteran's entry into active service and during service 
clearly and unmistakably did not increase in severity beyond 
the normal progression of the disease.  


CONCLUSION OF LAW

The presumption of soundness on entrance into service is 
rebutted, and the veteran's pre-service hematuria was not 
aggravated during active service.  38 U.S.C.A. § 1110, 1111, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003); VAOPGCPREC 3-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A.  § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§ 3.159 (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

As was outlined in the Introduction, this appeal arose from 
the veteran's disagreement with a September 1996 rating 
decision of the RO&IC, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for hematuria.  On his VA 
Form 21-526, received in May 1996, the veteran had stated 
that he had received treatment for blood in his urine at 
Germantown Hospital from 1970 to 1974 and also provided a 
release authorization form.  In August 1996, the RO&IC 
requested that the Germantown Hospital furnish information 
concerning its treatment of the veteran, and at the same 
time, the RO&IC sent the veteran a letter requesting that he 
ask the hospital to answer the VA request as soon as 
possible.  Thereafter, the RO&IC denied reopening of the 
claim.  Eventually, in a December 2000 decision, the Board 
determined that new and material evidence had been presented 
to reopen the claim and remanded the case to the RO&IC for 
adjudication of the claim on the merits.  The Board advised 
the RO&IC to comply with the notice and duty to assist 
provisions of the VCAA.  

In a letter dated in April 2001, the RO&IC told the veteran 
about the VCAA.  The RO&IC told the veteran the evidence he 
needed to submit to substantiate his claim for service 
connection for disability manifested by hematuria was:  
treatment records from his private physician; confirmation of 
absence of private medical treatment, if appropriate; and any 
additional evidence, lay or medical, associated with his 
claim.  The RO&IC provided release authorization forms and 
told the veteran that it would obtain evidence from non-VA 
medical sources but that he could furnish the evidence 
directly to VA.  The RO&IC also told the veteran that if he 
did not have additional non-VA evidence he should notify the 
RO&IC in writing and provided him a VA Form 21-4138 for this 
purpose.  In a January 2002 supplemental statement of the 
case, the RO&IC denied the claim.  The supplemental statement 
of the case included revised regulations pertaining to the 
VCAA and regulations pertaining to service connection claims.  
Thereafter, the case was returned to the Board, which issued 
a decision in June 2002.  That decision was vacated by the 
Court's February 2003 Order.  

In response to the Board's September 2003 remand, the RO&IC 
sent the veteran a letter in January 2004, with a copy to the 
veteran's attorney.  In that letter, the RO&IC notified the 
veteran that to substantiate his claim he should submit the 
following:  lay or medical evidence supporting his contention 
that he did not have hematuria prior to service; or medical 
evidence that any disability manifested by hematuria that 
existed prior to service permanently worsened during service; 
lay or medical evidence supporting his contention that his 
hematuria symptoms continued from service to the present; 
and/or medical evidence supporting his contention that he 
currently has a disability manifested by hematuria and that 
it is related to his hematuria symptoms in service.  The 
RO&IC in the same letter notified the veteran that he should 
complete and return a release authorization form for the 
Germantown Dispensary and Hospital pertaining to his reported 
treatment from 1969 to 1976 and VA would request those 
records for him.  The RO&IC also told the veteran that he 
could get those records himself and send them to the RO&IC.  

In addition, in the January 2004 letter, the RO&IC requested 
that the veteran provide the names, addresses and approximate 
dates of treatment of all VA and non-VA healthcare providers 
from which he has received treatment or evaluation for 
disability manifested by hematuria at any time since service.  
The RO&IC told the veteran that it would request the records 
he identified.  The RO&IC requested that the veteran send any 
additional information or evidence within 60 days of the date 
of the letter, or it would process his claim based on the 
evidence of record.  Neither the veteran nor his attorney 
responded to the January 2004 letter.  

Thereafter, the RO&IC readjudicated the claim on a de novo 
basis and provided the veteran and his attorney with a 
supplemental statement of the case in April 2004.  In the 
supplemental statement of the case the RO&IC outlined the 
evidence considered in the adjudication of the claim and 
notified the veteran of the law applicable to his claim, 
including the VA General Counsel's July 2003 precedent 
opinion, VAOPGCPREC 3-2003, Requirements for Rebutting the 
Presumption of Sound Condition under 38 U.S.C. § 1111 and 
38 C.F.R. § 3.304.  The RO&IC gave the veteran and his 
attorney an opportunity to respond, but they did not do so.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) and Charles v. Principi, 16 Vet. 
App. 370, 374 (2002), to include as supplemented in Pelegrini 
v. Principi, No. 01-944, slip. op. (Vet. App. June 24, 2004).  
In the April 2001 letter and the January 2004 letter the 
RO&IC asked the veteran to identify evidence he wanted VA to 
try to get, and in the April 2001 letter the RO&IC asked him 
to send VA the information describing the evidence or the 
evidence itself.  In addition, in the January 2004 letter, 
the RO&IC told the veteran what evidence he should submit to 
substantiate his claim.  It is the judgment of the Board that 
the language of these letters adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in 38 C.F.R. § 3.159(b).  

The Board recognizes that the RO&IC may not have complied 
fully with the notice requirements of the VCAA until after 
the initial unfavorable RO&IC merits determination in the 
claim and acknowledges that the Court's concern with the 
potential prejudice to the veteran in its recent Pelegrini 
decision.  Upon review of the record in its entirety, it is 
the judgment of the Board that the RO&IC has provided the 
veteran with notice that complies with the requirements of 
the VCAA.  Further, subsequent to that notice, the RO&IC 
readjudicated the claim on a de novo basis.  The Board 
therefore finds that any failure to provide the veteran with 
the specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO&IC merits determination has not harmed 
the veteran.  For this reason, there is no useful purpose 
that could be service by further remanding the case to 
correct any procedural error.  See 38 U.S.C.A. § 7621(b) 
(West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO&IC had previously 
obtained the veteran's service medical records and has 
obtained VA outpatient records and has requested records from 
the Germantown Dispensary and Hospital.  In addition, the 
RO&IC provided the veteran with a VA medical examination and 
obtained a medical opinion pertinent to his claim.  In 
support of his claim, the veteran has submitted copies of 
records from Germantown Dispensary and Hospital and 
statements from a private physician.  He has also submitted 
statements from various family members, and he testified at a 
hearing before a RO&IC hearing officer in November 1996 and 
at a hearing before the undersigned in March 1998.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of his claim and that no 
further assistance is required.  

Laws and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 38 C.F.R. § 3.303.  

Under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  In addition, 38 C.F.R. 
§ 3.304(b) (2003) states that the clear and unmistakable 
evidence that a disease or injury existed prior to service is 
enough to rebut the presumption of sound condition at 
entrance into service.  

In July 2003, the VA General Counsel, in a precedent opinion, 
provided interpretation and direction concerning the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-
2003.  The General Counsel held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
pointed out that under the language of the statute, VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service.  
The General Counsel held that a veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty to show by clear and unmistakable 
evidence that the disease was not aggravated by service 
attaches.  The General Counsel held that 38 C.F.R. § 3.304(b) 
is invalid and should not be followed.  Id.  

If the presumption of soundness is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Background and analysis

The veteran entered active service on July 11, 1969.  At his 
pre-induction physical examination in February 1969, the 
veteran stated that he did not then have nor had he ever had 
frequent or painful urination, kidney stone or blood in his 
urine.  On physical examination, his genitourinary system was 
evaluated as normal, and a urinalysis was negative.  The 
examination report bears stamps dated May 16, 1969, July 8, 
1969 and July 11, 1969, each of which indicates that no 
additional defects were discovered on those dates, and the 
veteran was stated to be fit for military service.  
Chronological records of medical care show that on August 1, 
1969, the veteran reported passing blood with bowel movements 
and pain in his lower stomach.  On August 4, 1969, the 
veteran stated he had pain in his left side and said he had 
noted blood in his bowel movements and urine.  He stated that 
he told his recruiter that he had pain in his left side and 
that he had rectal bleeding and blood in his urine.  He said 
he took Maalox for pain in his abdomen.  He reported to the 
examiner that he had pain in his left side when he walked.  
He was referred to the surgery clinic.  

At a surgery consultation on August 4, 1969, the veteran gave 
a history of rectal bleeding since December with some rectal 
tenderness and occasional constipation with tenesmus.  He 
also gave a 2-day history of urgency and frequency of 
urination with suprapubic pain.  After examination, the 
impression was rectal bleeding secondary to internal 
hemorrhoids and cystitis.  The veteran was referred for 
laboratory studies and a genitourinary consultation.  The 
veteran was seen at a genitourinary clinic on August 5, 1969.  
He gave a history of left lower quadrant pain, constant for 
the past 6 to 7 months, associated with dysuria and urgency, 
no frequency.  The veteran stated that on the Saturday prior 
to the consultation, his left lower quadrant pain became more 
severe, sharp in nature and when he urinated, he had initial 
and terminal gross hematuria.  He reported no fever or chills 
and no history of kidney stones.  At the time of the 
consultation, he still had hematuria and pain radiating down 
to the left testis.  On examination of the abdomen, there was 
left lower quadrant tenderness, no rebound.  The testes were 
negative, and the prostate was tender, more on the left.  
Urinalysis showed 50 to 60 red blood cells in both 
glasses/high power field.  There were occasional white blood 
cells.  A radiology study was reportedly normal.  The 
impression was hematuria, etiology undetermined.  The 
physician recommended medical discharge.  

A Medical Board was convened on August 7, 1969.  The record 
includes a report of medical history by the veteran dated 
August 7, 1969, wherein the veteran reported that he had not 
ever had and did not now have frequent or painful urination, 
kidney stone or blood in his urine.  A report of medical 
examination, dated August 7, 1969, refers to an attached 
narrative summary.  In the narrative summary, a member of the 
Medical Board repeated the contents of the urology 
consultation report with the addition that an intravenous 
pyelogram was within normal limits.  The member of the 
Medical Board stated that the final diagnosis was hematuria, 
etiology undetermined.  He stated that the medical condition 
existed prior to entry into service and had not been 
aggravated by service beyond the normal progression of the 
disease.  In a Medical Board Report dated August 7, 1969, a 
three-member Medical Board, including the member who prepared 
the narrative summary, found "after consideration of 
clinical records, laboratory findings and physical 
examination" the diagnosis was hematuria, etiology 
undetermined, with the approximate date of origin 
undetermined but prior to service.  They stated that the 
condition was not permanently aggravated by service.  The 
disability was described as "Chronic condition which may be 
progressive and makes evaluee a poor risk for continued 
military service."  The Medical Board recommended that 
application for discharge be approved.  On August 8, 1969, 
the hospital commander approved the Medical Board 
recommendation.  The veteran was discharged from service on 
August 14, 1969.  

The file includes a copy of a September 1976 VA request to 
the medical records department of the Germantown Hospital for 
records for the veteran dated from 1969 to 1976.  Available 
records, that is, hospital summaries and outpatient records 
form from Germantown Dispensary and Hospital show the veteran 
was observed to have hematuria in 1973 and 1974 and that he 
gave a history of a medical discharge from service for 
hematuria with a work-up in 1969, but no diagnosis.  

The veteran was seen in a VA emergency room in June 1996 and 
at that time said he had blood in his urine, which started 9 
months earlier.  He complained of abdominal pain and 
urinating 4 to 5 times a day.  He reported a history of 
recurrent hematuria since 1969.  He ascribed the hematuria to 
pills he took in basic training in service.  The assessment 
in June 1996 was gross hematuria.  A VA ultrasound study in 
August 1996 revealed a simple renal cyst in the left kidney.  
The veteran was referred to the urology clinic for an 
evaluation, including a cystoscopy, but no treatment for a 
urinary problem was given.  In March 1997, the veteran stated 
that he was still having hematuria, but not as often.  His 
physician characterized the hematuria as intermittent.  In 
subsequent outpatient records it was repeatedly noted that 
the veteran had not had cystoscopy.  In April 1999, the 
veteran reported that he had pinkish reddish hematuria twice 
a week.  An intravenous urogram was performed in October 
2001, and the assessment was microhematuria, history of gross 
hematuria.   VA outpatient records show that in 2002 the list 
of the veteran's problems continued to include a history of 
hematuria, but the veteran failed to keep a urology 
appointment for cystoscopy in July 2002.  The record shows 
that in 2003 he was repeatedly urged to go to the urology 
clinic to reschedule the procedure.  In January 2004, the 
assessment was history of hematuria.  The veteran said he did 
not want to reschedule the missed cystoscopy procedure.  

During the November 1996 hearing, the veteran denied having 
had blood in his urine prior to entering service.  He 
testified that in the second week of basic training he 
started to get bad pains in his stomach while he was doing 
jumping jacks.  He said that he had noticed blood in his 
urine that morning prior physical training.  He testified 
that he went on sick call and after that was told he was 
being released from service due to a medical problem. He 
testified that when he got home from service he immediately 
went to see his family physician, Dr. Barsh, who he said had 
been his family doctor since 1966 or 1967.  

In a statement dated November 8, 1996, Dr. Barsh stated that 
the veteran had been a patient of his off and on for many 
years.  Dr. Barsh said the veteran's earlier records were no 
longer available.  He also said that he did not remember the 
veteran having any prior urinary difficulty but that he had 
no records to prove this.  In a letter dated November 13, 
1996, Dr. Barsh stated that to the best of his knowledge the 
veteran was his patient between 1969 and 1973 and that 
records from those years were no longer available.  In 
another letter, which is dated November 13, 1998, Dr. Barsh 
said that the veteran had been a patient of his off and on 
for many years, i.e., 30 years.  Dr. Barsh said that he did 
not recall the veteran having any urinary tract problems 
during his early 20s, from 1969 to 1973.  Dr. Barsh said that 
the records during that period of time are no longer 
available.  

At his November 1996 hearing, the veteran presented 
statements from his mother, brother and sister.  His sister 
said that she was aware of the veteran's health condition 
before and after 1969.  She said that severe stomach pain and 
trouble urinating, with blood in his urine, occurred during 
the veteran's time in service.  She said that the veteran did 
not have this condition before he enlisted in service.  She 
said that to her knowledge the condition was getting worse 
and the veteran was in a great deal of discomfort and pain.  
The veteran's brother stated that the veteran had blood in 
his urine when he returned from service in August 1969.  The 
veteran's brother said that he asked the veteran why blood 
was coming from his penis now when it wasn't before he went 
to service but the veteran said he did not know the answer.  
The veteran's mother sated that the veteran was always 
healthy and never had blood in his urine before he went into 
service.  She said that it occurred while the veteran was in 
service.  She said that after he came home in 1969, it really 
started up, showing signs of blood when urinating, which 
caused him pain in the tract and stomach.  

At the March 1998 hearing, the veteran testified that 
although his service medical records said otherwise, he had 
never had any trouble with blood in his urine prior to 
service.  He testified that in about the third week of 
service he first noticed blood in his urine and that it was 
associated with pains in his stomach and feelings of weakness 
and nausea.  He said it was approximately a week after that 
that he got medical attention.  The veteran testified that he 
felt the high bar and high jumps in service caused his 
problem.  He said that after medical tests he was told he was 
being sent home.  He also said they told him to see his 
doctor as soon as he got home.  He said that after he was 
home from service, his brother saw blood in the toilet and 
told his mother about the blood in his urine and his mother 
said he should see Dr. Brach.  The veteran testified that he 
never made it to Dr. Brach because he was so weak and dizzy.  
He said they got him a cab and took him to the Germantown 
Hospital.  He said this was in 1969, but that those records 
were not available.  The veteran testified that he had been 
dealing with this for the past 30 years and that VA had 
recently told him that he had a cyst on his kidney.  

The veteran has submitted a March 1998 letter from a 
childhood friend who stated that the veteran did not have any 
unusual maladies prior to entering service.  In November 
2000, the veteran submitted additional statements from his 
brother and mother, along with a statement from his father.  
The each stated they had observed the veteran's urine before 
he entered service and that there was no blood in the urine.  
They stated that the veteran was in excellent health before 
service but that they observed blood in his urine after 
service.  

The veteran underwent a VA examination in July 2001.  
Urinalysis at that time showed red blood cells too numerous 
to count.  The reference range was reported as 0 to 2 red 
blood cells per high power field.  The examiner stated that 
physical examination was essentially unrevealing.  He said 
that he had reviewed the claims file and noted that it was 
stated that six to seven months prior to the onset of 
hematuria in service, the veteran had left lower quadrant 
pain associated with hematuria.  The examiner said there were 
no records to substantiate this and that he found no records 
to substantiate the August 7, 1969, statement of the Medical 
Board member who said the veteran had hematuria prior to 
service.  The examiner said that accepting the August 7, 
1969, Medical Board member's statement, the evidence clearly 
and unmistakably shows that the veteran suffered from a 
genitourinary condition manifested by hematuria prior to 
service.  The examiner further stated that it was unlikely 
that the condition permanently worsened in degree during 
service.  The examiner noted that at the current examination 
there was normal renal function.  

In the adjudication of the veteran's claim, the initial 
question is whether the veteran's hematuria preexisted 
service and, if so, whether it was aggravated by service.  

Significant to this appeal is the fact that the veteran was 
discharged from service after approximately four weeks of 
active duty due to findings of hematuria, which an August 
1969 Medical Board concluded had existed prior to service and 
not aggravated by service. The Board has reviewed the Medical 
Board report, which is accompanied by a clinical record that 
contains a discussion of supporting findings and details that 
led its conclusion.

The Board notes that in the case of Miller v West, 11 Vet. 
App. 345 (1998), the Court disagreed with the Board's 
reliance on a Medical Board report and a clinical record to 
rebut the presumption of soundness regarding a claim for 
service connection for a psychiatric disorder.  The records 
relied upon by the Board were both created around the time of 
the veteran's service separation, and had both concluded that 
the appellant's psychiatric disorder had existed prior to 
service.  The Court found that such records were not 
supported by any contemporaneous clinical evidence or 
recorded history in the record, and held that "[a] bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller, 11 Vet. App. at 
348.  

More recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) clarified the impact of 
Miller in Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), and 
noted that "[w]hile contemporaneous clinical evidence or 
recorded history may often be necessary to satisfy the heavy 
burden of rebutting the statutory presumption of soundness, 
we conclude that there is no absolute rule in the statute, 
the regulation, or the case law requiring such evidence 
before the presumption can be rebutted."  Furthermore, in 
Harris the Federal Circuit indicated that a later medical 
opinion may be sufficient evidence to rebut the statutory 
presumption of soundness.  

Turning to the present case, the Board notes that as the 
veteran's service entrance examination report is negative for 
any evidence of hematuria, a history of blood in the urine, 
or any associated genitourinary disorders, the presumption of 
soundness applies, unless clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  Reviewing the 
evidence of record, the Board notes that although the 
veteran's service induction examination was negative for any 
genitourinary disorders, in an August 4, 1969, chronological 
record of medical care, it was reported that the veteran said 
he had told the recruiter that he had pain in his left side, 
rectal bleeding, and blood in his urine.  More significantly, 
the August 1969 Medical Board report concluded that the 
veteran had hematuria, etiology undetermined, that originated 
prior to entry into active service, and was not aggravated by 
active service.  A clinical record with the same date as the 
Medical Board report, and narrated by one of the medical 
officials who signed the Medical Board report, contains a 
detailed outline of the history of the veteran's hematuria, 
as well as current clinical findings, a diagnosis, and 
disposition.  The clinical record indicates that the veteran 
had a six to seven month history of left lower quadrant pain, 
which was associated with dysuria and urgency.  During 
service, his pain became more severe, and he experienced an 
initial and terminal gross hematuria.

The Board finds that the clinical findings made around the 
time of the August 1969 Medical Board report, together with 
findings and conclusions of examiner who conducted the July 
2001 VA examination, constitute clear and unmistakable 
evidence that the veteran had hematuria prior to entry into 
service and that it was not aggravated beyond its natural 
progression during service.  The Medical Board report stated 
a history of the veteran and reflected review of the 
veteran's chronological records, a surgery consultation and a 
urology consultation as well as the results of an intravenous 
pyelogram.  Further, the July 2001 VA genitourinary 
examination was performed for the specific purpose of 
addressing the question at hand.  The examiner noted there 
were no pre-service medical records, but accepting the 
statement of the physician who prepared the Medical Board 
narrative, concluded that the evidence clearly showed that 
the veteran suffered from a genitourinary condition 
manifested by hematuria prior to service.  He also concluded 
that it is unlikely that the condition permanently worsened 
in degree during service.  In reaching that opinion, the 
examiner reviewed the veteran's claims file, including his 
service medical records.  The examiner also reviewed the 
veteran's past medical history and his medical records and 
history subsequent to service separation.  

In short, the Board finds that the record contains clear and 
unmistakable evidence that the veteran's hematuria preexisted 
his enlistment in military service.  Further, there is clear 
and unmistakable evidence that the veteran's hematuria was 
not aggravated in service beyond the normal progression of 
the disease.  This is strongly supported by the findings in 
the August 1969 Medical Board report and accompanying 
clinical records, as well as the July 2001 VA examination 
report, all of which concluded that the veteran's hematuria 
disorder preexisted service and was not aggravated by 
service.  In particular, with respect to aggravation, the 
Board emphasizes that the Court has held that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Maxson v. West, 12 Vet. App. 453, 458 
(1999); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The veteran's service medical records indicate that he began 
complaining of blood in his urine in early August 1969.  
Shortly thereafter, he was diagnosed with hematuria.  While 
the veteran's hematuria was symptomatic during service, the 
Medical Board stated there was no aggravation beyond the 
normal progression and the VA examiner who reviewed the 
record, including post-service medical records, stated it was 
unlikely that the condition permanently worsened during 
service.  This, in the Board's judgment is clear and 
unmistakable evidence that the veteran's preexisting 
disability manifested by hematuria was not aggravated during 
service.  

The Board acknowledges the veteran's testimony at the March 
1998 hearing before the undersigned to the effect that he 
sustained an injury while doing high jumps in service.  He 
indicated that the injury occurred sometime around the third 
week of service.  Nevertheless, the veteran's service medical 
records are negative for any documented history of such an 
injury, and the treatment records pertaining to hematuria 
contain no references to an injury.  Rather, the etiology is 
described as unknown.  In short, the Board finds that while 
the veteran's hematuria was symptomatic during service, the 
evidence is clear and unmistakable that it was not aggravated 
by an incident of active service.  This is based again on the 
Medical Board narrative summary stating that the veteran's 
preexisting hematuria was not aggravated by service beyond 
the normal progression of the disease and the statement by 
the Medical Board in its report describing the veteran's 
hematuria as a "[c]hronic condition which may be progressive 
and makes evaluee a poor risk for continued military 
service."  This is consistent with the veteran's recorded 
medical history of hematuria following service, in that his 
hematuria has been intermittent over time, sometimes more 
frequent than other times.  This is borne out by the opinion 
of the VA examiner who reviewed the record in July 2001 and 
concluded that it is unlikely that the veteran's condition 
permanently worsened in degree during service.  

In short, the Board finds no evidence that the veteran's 
preexisting hematuria was aggravated by active service.  The 
in-service diagnosis of hematuria indicated that the etiology 
was undetermined.  There is no contemporaneously recorded 
evidence that the veteran sustained in-service trauma that 
contributed to his hematuria.  The Board is cognizant of the 
statements from the veteran that he was injured during a high 
jump in active service, and the Board does not doubt that he 
was subjected to the usual rigors of basic training.  
Considering such increased physical activity, the Board finds 
that the July 2001 VA physician opinion that it was unlikely 
that the veteran's condition permanently worsened in degree 
during service, when coupled with the in-service 
contemporaneous Medical Board finding that the veteran had 
preexisting hematuria that was not aggravated during service, 
preempts any argument by the veteran that his hematuria was 
aggravated during service beyond the natural progress of the 
disorder.  The Board emphasizes that the fact that the 
veteran's hematuria was symptomatic during service is not in 
dispute.  The question here is whether the underlying 
condition, as contrasted to symptoms, was worsened.  It is 
clear that the conclusion reached in the August 1969 Medical 
Board was based on a complete examination of the veteran, and 
the July 2001 VA examination report included a thorough 
review of the veteran's history, medical evidence in the 
claims file, and an examination of the veteran which showed 
normal renal function.

It is the Board's responsibility to assess the credibility 
and weight given to evidence. See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 190, 
192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, as discussed above, the Board 
finds that the evidence clearly and unmistakably reveals that 
the veteran had hematuria prior to service, that it was 
symptomatic while he was on active duty, but was not 
aggravated beyond the normal progress of the disorder during 
service.  There is no medical evidence that the hematuria 
changed in severity after service, and other than the 
veteran's statements and those of his family and a friend, 
discussed below, there is no evidence supporting the 
veteran's contentions regarding onset in service.  

As to the lay statements of record from the veteran, his 
family members and a friend, the Board finds that at most, 
the statements purport to provide eyewitness evidence, which 
laypersons are competent provide.  Specifically, the 
statements from the veteran's mother, sister, and brother, 
submitted in March 1998, indicate that the veteran did not 
have blood in his urine prior to service, but had the problem 
following service.  The statement from the veteran's brother 
indicates that he observed blood in the veteran's urine 
following service, but statements from the veteran's mother 
and sister do not indicate direct observation.  The buddy 
statement submitted in March 1998, only speaks to the 
veteran's general health.  On the other hand, the statements 
from the veteran's parents and brother, submitted in November 
2000, indicate that they observed the veteran's urine prior 
to and after service and noticed that it did not contain 
blood prior to service.  Moreover, during the course of the 
appeal the veteran has asserted that he did not have blood in 
his urine prior to service.  

Although laypersons are competent to provide an eyewitness 
account of visible symptoms, the Board is not persuaded by 
the probative value of the lay statements from the veteran's 
family members, to the extent that they purport to have 
observed the veteran's urine both prior to and after service.  
Inherently, such statements appear slightly incredulous, 
particularly as they were made more than 30 years following 
the veteran's entry into active service.  Additionally, even 
accepting the statements as to what the veteran's family may 
or may not have seen (and accepting the veteran's statements 
as to his own health), does not preclude the presence of 
hematuria prior to service nor provide probative evidence of 
the presence or absence of a medical disorder, as there is no 
indication that the veteran or his family has any medical 
expertise.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eyewitness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  

At most, the lay statements provide remote recollections of 
observations.  Notwithstanding their statements, the Board 
cannot believe that family members, individually or 
collectively, observed each and every occasion when the 
veteran urinated prior to service.  Their observations are 
therefore not probative of whether the veteran ever had 
observable blood in his urine prior to service.  The 
statements are of minimal weight in answering the question as 
to the medical onset of the veteran's hematuria.  Further, 
while the veteran obviously could observe his own urine, the 
Board finds his testimony and statements during the current 
appeal to the effect that he never had blood in his urine 
prior to service are far outweighed by the medical evidence 
and the veteran's in-service statements made for treatment 
purposes, which show clearly and unmistakably that the 
veteran's hematuria existed prior to service.  The Board 
finds the foregoing discussion adequately addresses Court's 
question, posed in its June 2000 Order, as to whether 
statements made by the veteran's family pertained to visual 
observations or medical opinions.  

As there is no question as to an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 2002) do not apply to this claim.  Rather, the Board 
finds that hematuria clearly and unmistakably existed prior 
to the veteran's entry into active service and clearly and 
unmistakably was not aggravated therein and concludes that 
the appeal as to entitlement to service connection for 
disability manifested by hematuria must be denied.  

ORDER

Entitlement to service connection for disability manifested 
by hematuria is denied.  


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



